Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 21, 2020.  As directed by the amendment: claims 1 and 14-15 have been amended, no claims have been cancelled, and claims 17-19 have been added.  Thus, claims 1-19 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 21, 2020, with respect to claims 1 and 14 have been fully considered and are persuasive.  The 35 USC §103 rejection of claims 1 and 14 and claims depending from claims 1 and 14 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ken Smith on February 12, 2021.
The application has been amended as follows: 



Claim 14, line 5 “…followers in opposite…” should be “…followers in linearly opposite…”.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed steerable catheter assembly of claims 1 and 17-18, and the claimed method of steering a catheter of claim 14. 
The closest prior art is Eaton et al. (Eaton), US 6,228,032 B1.
Regarding claim 1, Eaton fails to teach among all the limitations or render obvious a steerable catheter assembly as claimed, which includes wherein rotation of the first and second drivers linearly moves the first and second, and third and fourth followers, respectively, in opposite directions, in combination with the total structure and function of the steerable catheter assembly as claimed.  
Regarding claim 14, Eaton fails to teach among all the limitations or render obvious a method of steering a catheter as claimed, which includes rotating a first driver to move first and second followers linearly in opposite axial directions, and rotating a 
Regarding claim 17, Eaton fails to teach among all the limitations or render obvious a steerable catheter assembly as claimed, which includes wherein the first drive screw includes a first gear that engages the internal gear teeth and the second drive screw includes a second gear that engages the internal teeth, in combination with the total structure and function of the steerable catheter assembly as claimed.  
Regarding claim 18, Eaton fails to teach among all the limitations or render obvious a steerable catheter assembly as claimed, which includes wherein the first driver comprises a first planetary gear that engages first and second drive screws, such that one adjustment of the first planetary gear turns the first and second drive screws, and the first and second followers move in opposite axial directions, in combination with the total structure and function of the steerable catheter assembly as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783